EXAMINER’S COMMENT
Applicant’s response filed on 12 July 2021 has been entered.
Claims 3, 10-13, and 22-24 have been canceled. 
The rejection under 35 U.S.C. § 101 of claim 22 is moot in light of Applicant’s cancellation of claim 22.
The rejections under 35 U.S.C. § 112 have been withdrawn in view of Applicant’s claim amendments and accompanying arguments. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims are free of the prior art, given Applicant’s amendments to the claims, and given the failure of the prior art to teach or reasonably suggest the breeding of sweet blocky bell hybrid pepper variety 35-1145 RZ, or the unique genetic and morphological complements thereof; sweet blocky bell pepper variety 35-1145 RZ having the phenotypic characteristics listed in Table 1, bridging pages 15-16, and also having the instant breeding history and parents. 

Applicant’s Response to the Request for Information under 37 CFR § 1.105 has been reviewed. A search for the proprietary parents did not recover any pertinent prior art. Since the Examiner previously distinguished hybrid pepper variety 35-1145 RZ phenotypically, the Examiner DID NOT rely upon Applicant’s Rule 105 response for patentability. 

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

SUMMARY
Claims 1-2, 4-9, and 14-21 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663